State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 1, 2016                   D-67-16
___________________________________

In the Matter of GASPAR M.
   CASTILLO, a Suspended Attorney.

ATTORNEY GRIEVANCE COMMITTEE
   FOR THE THIRD JUDICIAL
   DEPARTMENT,
                    Petitioner;             MEMORANDUM AND ORDER

GASPAR M. CASTILLO,
                      Respondent.

(Attorney Registration No. 1701606)
___________________________________


Calendar Date:   November 14, 2016

Before:   McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Alison M. Coan of counsel), for
petitioner.

     Dennis B. Schlenker, Albany, for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1981
and maintained an office for the practice of law in the City of
Albany. By memorandum and order dated June 9, 2016, this Court
found respondent guilty of professional misconduct immediately
threatening the public interest and suspended him from the
practice of law pending consideration of disciplinary charges
against him pursuant to Rules of the Appellate Division, Third
Department (22 NYCRR) former § 806.4 (f) (140 AD3d 1392 [2016];
                              -2-                D-67-16

see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.9 [eff. Oct. 1, 2016]).1 This finding was based upon
respondent's failure to properly maintain client funds and an
escrow account, his commingling of personal funds in his attorney
trust account, his failure to, upon request, promptly pay or
deliver certain funds to his client that he or she was entitled
to receive, his failure to maintain required bookkeeping records
and engaging in conduct prejudicial to the administration of
justice (140 AD3d at 1393).

      Upon respondent's demand for a prompt postsuspension
hearing, petitioner thereafter filed a petition of charges, dated
July 20, 2016, charging respondent with 11 charges of
professional misconduct. Respondent answered and the parties
subsequently agreed that no factual issues were raised by the
pleadings. Accordingly, we find respondent guilty of
professional misconduct as charged in the petition.

      In mitigation, respondent accepts responsibility and
expresses his sincere remorse for his professional misconduct.
Respondent also cites certain mental health issues that he was
suffering from during the relevant time period for which he is
presently seeking treatment. We credit the numerous letters from
clients, clergy and fellow attorneys lauding his good character
and reputation as an attorney. Respondent has also returned the
client funds that he admitted to misappropriating. In
aggravation, respondent has admittedly engaged in serious
professional misconduct and has a history of prior discipline
with regard to the improper use of his escrow account and
neglecting client matters. Now, having heard respondent's
arguments in mitigation and petitioner's arguments in
aggravation, we conclude that, under the circumstances presented,
in order to protect the public, maintain the honor and integrity
of the profession and deter others from committing similar
misconduct, respondent's grave misconduct warrants his suspension


    1
        By August 18, 2016 order, respondent has also been
suspended from the practice of law by this Court for six months
due to discipline imposed against him by the Second Circuit Court
of Appeals (142 AD3d 729 [2016]).
                              -3-                  D-67-16

from the practice of law for a period of three years (see Matter
of Crumb, 66 AD3d 1323, 1323 [2009]; Matter of Gold, 64 AD3d 990,
991-992 [2009]; Matter of Haas, 3 AD3d 732, 732 [2004]).

      We further direct that, upon any application for
reinstatement, respondent shall demonstrate, in addition to the
requirements set forth in Uniform Rules for Attorney Disciplinary
Matters (22 NYCRR) § 1240.16, his completion during the period of
his suspension of 12 credit hours of accredited continuing legal
education (hereinafter CLE) in ethics and professionalism and 12
credit hours of CLE in law practice management, in addition to
the CLE requirements of all attorneys (see Rules of App Div, 3d
Dept [22 NYCRR] part 1500]), and documentation establishing
respondent's satisfaction of this condition shall be provided to
petitioner upon completion of the CLE. Additionally, respondent
shall, until further order of this Court, continue his
participation in mental health counseling with his present mental
health provider and respondent shall ensure that petitioner
receives quarterly reports from his mental health provider,
confirming that he is participating in a mental health program.
Should respondent need to substitute a different mental health
provider in the future, such substitution may only be had upon
petitioner's consent or upon order of this Court.

     McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.



      ORDERED that respondent is found guilty of the professional
misconduct as set forth in the petition of charges; and it is
further

      ORDERED that respondent is suspended   from the practice of
law for a period of three years, effective   immediately, and until
further order of this Court (see generally   Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] §   1240.16); and it is
further
                              -4-                  D-67-16

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of suspended attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court